DECISION OF DISMISSAL
This matter is before the court on Defendant's Motion to Dismiss; Motion to Dismiss for Lack of Jurisdiction, Motion to Dismiss for Lack of Standing, Motion to Dismiss for Failure to State a Claim (Motion), filed on September 5, 2008, requesting that the Complaint be dismissed.
The first case management conference in the above-entitled matter was held October 1, 2008. Kenneth M. Krieser, member, appeared on behalf of Plaintiff. Michael L. Schneyder, Josephine County Assessor, appeared on behalf of Defendant. During the conference, the parties discussed Defendant's Motion. Because Plaintiff had not filed a response to Defendant's Motion, it was given until November 1, 2008, to file a written response. Plaintiff did not file a written response by November 1, 2008.
A second case management conference was held November 25, 2008. The same parties appeared. Defendant's Motion was discussed again. Plaintiff was given until December 8, 2008, to file a written response to Defendant's Motion. The court advised Plaintiff that if it failed to file a written response by December 8, 2008, its Complaint would be dismissed for lack of prosecution and Defendant's Motion granted.
As of this date, Plaintiff has not filed a written response to Defendant's Motion. Now, therefore, *Page 2 
IT IS THE DECISION OF THIS COURT that Defendant's Motion is granted and this matter is dismissed.
Dated this ___ day of December 2008.
If you want to appeal this Decision, file a Complaint in the RegularDivision of the Oregon Tax Court, by mailing to: 1163 State Street,Salem, OR 97301-2563; or by hand delivery to: Fourth Floor, 1241 StateStreet, Salem, OR.
Your Complaint must be submitted within 60 days after the date of theDecision or this Decision becomes final and cannot be changed.
This document was signed by Presiding Magistrate Tanner on December17, 2008. The court filed and entered this document on December 17,2008. *Page 1